Exhibit 10.2

INVENSENSE, INC.

EXECUTIVE CHANGE IN CONTROL AND SEVERANCE AGREEMENT

This Executive Change in Control and Severance Agreement (the “Agreement”) is
made and entered into by and between Behrooz Abdi (“Executive”) and InvenSense,
Inc. (the “Company”), effective as of October 23, 2012 (the “Effective Date”).

RECITALS

1. Executive is entering into an Employment Agreement with the Company as of the
date hereof (the “Employment Agreement”). In connection with the negotiation of
the Employment Agreement, Executive and the Board of Directors of the Company
(the “Board”) desire to provide for the payment of certain benefits in
connection with certain terminations of the Employment Agreement or in
connection with a potential Change in Control (as defined herein) of the
Company.

2. Certain capitalized terms used in the Agreement are defined in Section 5
below.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

1. At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and will continue to be at-will, as defined under applicable law.

2. Severance Benefits.

(a) Involuntary Termination other than in Connection with a Change in Control.
If (i) Executive terminates his employment with the Company (or any parent,
subsidiary or successor of the Company) for Good Reason (as defined herein) or
(ii) the Company (or any parent, subsidiary or successor of the Company)
terminates Executive’s employment without Cause (as defined herein) and such
termination is not in Connection with a Change in Control, Executive will
receive the following severance benefits from the Company, provided that
Executive signs and does not revoke the release of claims as required by
Section 3(a) and complies with the covenants set forth in Sections 3(b)-(d):

(i) Severance Payment. Executive will receive a severance payment equal to
sixteen months of Executive’s then current annual salary as of the date of such
termination paid in a single lump sum (less applicable withholding taxes).

(ii) Bonus Payment. Executive will receive a lump sum cash payment (less
applicable withholding taxes) in an amount equal to Executive’s target annual
bonus for the fiscal year prior to the year in which his termination occurs or,
if no such prior year target annual bonus has been established, for the current
fiscal year. In addition, Executive will receive the bonus earned for the prior
fiscal year if not already paid.

 

1



--------------------------------------------------------------------------------

(iii) Equity Awards. Executive shall vest in that additional portion of any
Equity Awards which have commenced to vest in accordance with their terms which
would have vested in Executive had Executive’s service with the Company
continued for a period of an additional twelve (12) months after the date of
termination (but without giving effect to any change in the trading price of the
Company’s common stock following the date of termination). Vested stock options
shall remain exercisable for twelve (12) months (but not beyond the expiration
of the term of the option). The Equity Awards will otherwise remain subject to
the terms and conditions of the applicable Equity Award agreement.

(iii) Benefits. The Company agrees to pay a lump sum cash amount (subject to
applicable withholding taxes) equal to the reasonably estimated cost for health
continuation coverage premiums under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”)for Executive and any spouse
and/or dependents of the Executive at the same level of health coverage as in
effect on the day immediately preceding the date of termination for eighteen
(18) months following the date of his termination. Executive may use this
payment for such continuation coverage or for any other purpose.

(b) Involuntary Termination in Connection with a Change in Control. If
(i) Executive terminates his employment with the Company (or any parent,
subsidiary or successor of the Company) for Good Reason (as defined herein) or
(ii) the Company (or any parent, subsidiary or successor of the Company)
terminates Executive’s employment without Cause (as defined herein), and such
termination is in Connection with a Change in Control, Executive will receive
the following severance benefits from the Company, provided that Executive signs
and does not revoke the release of claims as required by Section 3(a) and
complies with the covenants set forth in Sections 3(b)-(d):

(i) Severance Payment. Executive will receive a single lump sum severance
payment (less applicable withholding taxes) in an amount equal to eighteen
(18) months of Executive’s annual salary, determined at a rate equal to the
greater of (A) Executive’s annual salary as in effect immediately prior to the
Change in Control, or (B) Executive’s then current annual salary as of the date
of such termination.

(ii) Bonus Payment. Executive will receive a lump sum cash payment (less
applicable withholding taxes) in an amount equal to one hundred fifty percent
(150%) of the weighted average of (A) Executive’s target annual bonus for the
year in which his termination occurs and (B) the annual bonus paid to Executive
for the year prior to the year in which his termination occurs, with such
weighted average determined based on the percentage of the current year
completed prior to Executive’s termination. For example, if Executive’s target
bonus for the year of termination is $275,000, the actual bonus paid to
Executive for the year prior to the year in which his termination occurs was
$200,000, and Executive completes 20% of the current year prior to his
termination, the weighted average of these bonus amounts will be $215,000 (the
sum of 20% of $275,000 and 80% of $200,000) and Executive will be entitled to
150% of such amount or $322,500.

In addition, Executive will receive the bonus earned for the prior fiscal year
if not already paid.

 

2



--------------------------------------------------------------------------------

(iii) Equity Awards. One hundred percent (100%) of Executive’s then outstanding
and unvested Equity Awards which have commenced to vest (or, in the case of any
Equity Award the vesting of which is conditioned upon the achievement by the
Company of any sustained common stock trading closing price at or above a
specified level, would have commenced to vest had the stock trading closing
price of the Company’s common stock for 20 consecutive trading days been equal
to the price paid per share for the Company’s common stock in the Change in
Control) as of the date of Executive’s termination of employment will become
vested, all restrictions and repurchase rights will lapse, all performance goals
or other vesting criteria will be deemed achieved at target levels and all other
terms and conditions met. Vested stock options shall remain exercisable for
twelve (12) months (but not beyond the expiration of the term of the option).
The Equity Awards will otherwise remain subject to the terms and conditions of
the applicable Equity Award agreement.

(iv) Benefits. The Company agrees to pay a lump sum cash amount (subject to
applicable withholding taxes) equal to the reasonably estimated cost for health
continuation coverage premiums under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) for Executive and any spouse
and/or dependents of the Executive at the same level of health coverage as in
effect on the day immediately preceding the date of termination for eighteen
(18) months following the date of his termination. Executive may use this
payment for such continuation coverage or for any other purpose.

(c) Timing of Severance Payments. Subject to Section 9 of this Agreement, the
Company will pay or, as applicable, commence payment of the cash severance
payments to which Executive is entitled under this Agreement in accordance with
Section 3 of this Agreement.

(d) Voluntary Resignation; Termination For Cause. If Executive’s employment with
the Company terminates (i) voluntarily by Executive (other than for Good Reason)
or (ii) for Cause by the Company, then Executive will not be entitled to receive
severance or other benefits except for those (if any) as may then be established
under the Company’s then existing severance and benefits plans and practices or
pursuant to other written agreements with the Company, including, without
limitation, any Equity Award agreement.

(e) Disability; Death. If the Company terminates Executive’s employment as a
result of Executive’s Disability, or Executive’s employment terminates due to
his death, then Executive will not be entitled to receive severance or other
benefits except for those (if any) as may then be established under the
Company’s then existing written severance and benefits plans and practices or
pursuant to other written agreements with the Company, including, without
limitation, any Equity Award agreement.

(f) Exclusive Remedy. The provisions of this Section 2 are intended to be and
are exclusive and in lieu of any other rights or remedies to which Executive or
the Company may otherwise be entitled, whether at law, tort or contract, in
equity, or under this Agreement. Executive will be entitled to no benefits,
compensation or other payments or rights upon termination of employment without
Cause or for Good Reason other than those benefits expressly set forth in this
Section 2, except as may be provided in any Equity Award agreement.

 

3



--------------------------------------------------------------------------------

3A. Equity Benefits.

Without regard to whether Executive has a termination of employment, one hundred
percent (100%) of Executive’s then outstanding and unvested Equity Awards which
have commenced to vest (or, in the case of any Equity Award the vesting of which
is conditioned upon the achievement by the Company of any sustained common stock
trading closing price at or above a specified level, would have commenced to
vest had the stock trading closing price of the Company’s common stock for 20
consecutive trading days been equal to the price paid per share for the
Company’s common stock in the Change in Control) will vest immediately prior to
a Change in Control in respect of any Equity Award that is not Assumed or
Replaced (as such terms are currently defined in the Company’s 2011 Stock
Incentive Plan) upon the Change in Control.

3. Conditions to Receipt of Severance.

(a) Release of Claims Agreement. The receipt of any severance or other benefits
pursuant to Section 2 will be subject to Executive signing and not revoking a
release of claims agreement in the form attached hereto as Exhibit A, and such
release becoming effective and irrevocable within sixty (60) days of Executive’s
termination or such earlier deadline required by the release (such deadline, the
“Release Deadline”). No severance or other benefits will be paid or provided
until the release of claims agreement becomes effective and irrevocable, and any
severance amounts or benefits otherwise payable between the date of Executive’s
termination and the date such release becomes effective shall be paid on the
effective date of such release. Notwithstanding the foregoing, and subject to
the release becoming effective and irrevocable by the Release Deadline, any
severance payments or benefits under this Agreement that would be considered
Deferred Compensation Separation Benefits (as defined in Section 9(a)) shall be
paid on the sixtieth (60th) day following Executive’s “separation from service”
within the meaning of Section 409A of the Code, or, if later, such time as
required by Section 9(a). If the release does not become effective by the
Release Deadline, Executive will forfeit all rights to severance payments and
benefits under this Agreement. If Executive’s termination occurs within ninety
(90) days prior to a Change in Control, and cash severance amounts have already
become payable to Executive prior to the Change in Control under the provisions
of Section 2(a) applicable to terminations that are not in Connection with a
Change in Control, then Executive will be entitled to receive the severance
benefits described in Section 2(b)(i)-(iii) reduced by amounts previously paid
or vested pursuant to Section 2(a)(i)-(iii) and such benefits to which Executive
has become entitled under Section 2(b) upon the Change in Control shall be paid
to Executive on the Change in Control (or, if later, such time as required by
Section 9(a)). For purposes of clarity, in no event will there be duplication of
benefits under Sections 2(a) and (b).

(b) Non-Solicitation. Executive agrees that, while Executive is employed by the
Company and for one (1) year thereafter, Executive shall not, in any capacity,
whether for his own account or on behalf of any other person or organization,
directly or indirectly, with or without compensation, solicit, divert or
encourage any officers, directors, employees, agents, consultants or
representatives of the Company (including any subsidiary), to terminate his, her
or its relationship with the Company (including any subsidiary) or to become
officers, directors, employees, agents, consultants or representatives of
another business, enterprise or entity.

 

4



--------------------------------------------------------------------------------

(c) Non-Disparagement. The parties agree that, while Executive is employed by
the Company and for one (1) year thereafter, (i) Executive shall not, directly
or indirectly, make any statement, whether in commercial or non-commercial
speech, disparaging or criticizing in any way the Company or any of its
subsidiaries or affiliates, or any products or services offered by any of these
entities, and (ii) none of the Company or its Board or executives shall,
directly or indirectly, make any statement, whether in commercial or
non-commercial speech, disparaging or criticizing in any way Executive;
provided, however, that nothing herein or elsewhere shall prevent either party
from making disclosures or truthful statements required by law or by any court,
arbitrator, governmental body or other person with apparent authority to require
such disclosures or statements.

(d) Other Requirement. Executive’s receipt of any payments or benefits under
Section 2 will be subject to Executive continuing to comply with the terms of
any form of confidential information agreement.

(e) No Duty to Mitigate. Executive will not be required to mitigate the amount
of any payment contemplated by this Agreement, nor will any earnings that
Executive may receive from any other source reduce any such payment.

4. Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code and (ii) but
for this Section 4, would be subject to the excise tax imposed by Section 4999
of the Code, then, at the election of Executive, Executive’s severance benefits
under Section 2 will be either:

(a) delivered in full, or

(b) delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code. Unless the Company and
Executive otherwise agree in writing, any determination required under this
Section 4 will be made in writing by the Company’s independent public
accountants immediately prior to a Change in Control or a “Big Four” national
accounting firm selected by the Company (the “Accountants”), whose determination
will be conclusive and binding upon Executive and the Company for all purposes.
For purposes of making the calculations required by this Section 4, the
Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. The Company
and Executive will furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make a determination under
this Section. The Company will bear all costs the Accountants may reasonably
incur in connection with any calculations contemplated by this Section 4. Any
reduction in payments and/or benefits required by this Section 4 shall occur in
a manner necessary to provide Executive with the greatest economic benefit. If
more than one

 

5



--------------------------------------------------------------------------------

manner of reduction of payments or benefits yields the greatest economic
benefit, the payments and benefits shall be reduced pro rata. To the extent
required to avoid a violation of Section 409A of the Code, in no event will the
Company or Executive exercise any discretion with respect to the ordering of any
reduction of payments or benefits pursuant to this Section 4.

5. Definition of Terms. The following terms referred to in this Agreement will
have the following meanings:

(a) Cause. For purposes of this Agreement, “Cause” will mean:

(i) Executive’s performance of any act or failure to perform any act in bad
faith in the performance of his duties hereunder and to the detriment of the
Company (or any parent, subsidiary or successor of the Company), and such act or
failure to act is not remedied within thirty (30) days after written notice from
the Board, which written notice shall state that failure to remedy such act or
failure to act may result in termination for Cause;

(ii) Executive’s dishonesty or intentional misconduct in the performance of his
duties hereunder or material breach of a material provision of any agreement
with the Company (or any parent, subsidiary or successor of the Company) which,
if capable being cured, is not cured within thirty (30) days after written
notice from the Board, which written notice shall state that failure to cure may
result in termination for Cause; or

(iii) Executive’s commission of a crime involving dishonesty, breach of trust,
or physical or emotional harm to any person which reflects conduct or character
that the Board reasonably and in good faith determines is inconsistent with
continued employment.

(b) Change in Control. For purposes of this Agreement, “Change in Control” shall
mean any of the following transactions, provided, however, that the Company
shall determine under parts (iii) and (iv) whether multiple transactions are
related, and its determination shall be final, binding and conclusive:

(i) a merger or consolidation in which the Company is not the surviving entity,
except for a transaction the principal purpose of which is to change the state
in which the Company is incorporated; or

(ii) the sale, transfer or other disposition of all or substantially all of the
assets of the Company; or

(iii) any reverse merger or series of related transactions culminating in a
reverse merger (including, but not limited to, a tender offer followed by a
reverse merger) in which the Company is the surviving entity but (A) the shares
of Company common stock outstanding immediately prior to such merger are
converted or exchanged by virtue of the merger into other property, whether in
the form of securities, cash or otherwise, or (B) in which securities possessing
more than fifty percent (50%) of the total combined voting power of the
Company’s outstanding securities are transferred to a person or persons
different from those who held such securities immediately prior to such merger
or the initial transaction culminating in such merger; or

 

6



--------------------------------------------------------------------------------

(iv) acquisition in a single or series of related transactions by any person or
related group of persons (other than the Company or by a Company-sponsored
employee benefit plan) of beneficial ownership (within the meaning of Rule 13d-3
of the Exchange Act) of securities possessing more than fifty percent (50%) of
the total combined voting power of the Company’s outstanding securities.

(c) Disability. For purposes of this Agreement, “Disability” means total and
permanent disability as defined in Section 22(e)(3) of the Code.

(d) Equity Award. For purposes of this Agreement, “Equity Award” shall mean each
then outstanding award relating to the Company’s common stock (whether stock
options, stock appreciation rights, shares of restricted stock, restricted stock
units, performance shares, performance units or other similar awards).

(e) Good Reason. For purposes of this Agreement and any Equity Award agreement,
“Good Reason” means the occurrence of any of the following, without Executive’s
express written consent:

(i) A reduction of Executive’s authority, duties or responsibilities;

(ii) A reduction in Executive’s base compensation;

(iii) A material change in the geographic location at which Executive must
perform his services; provided that in no instance will the relocation of
Executive to a facility or a location of fifty (50) miles or less from
Executive’s then current office location be deemed material for purposes of this
Agreement;

(iv) failure of the Company to obtain the assumption of this Agreement by any
successor to the Company; or

(v) any material breach or material violation of a material provision of this
Agreement by the Company (or any successor to the Company).

A termination of employment shall not be considered for “Good Reason” unless
Executive provides written notice of the initial occurrence of one of the
foregoing events to the Company within ninety (90) days thereafter, and provides
the Company thirty (30) days to cure, and then terminates employment within
eighteen (18) months following such initial occurrence. Executive specifically
acknowledges and agrees that the definition of “Good Reason” in this
Section 5(e) shall operate with respect to all rights to severance and/or
accelerated vesting of any Equity Award paid upon a termination and shall
supersede and replace in its entirety any other definitions of “Good Reason,”
“Involuntary Termination,” or other similar terms that may exist in any other
employment agreement, offer letter, severance plan or policy, Equity Award
agreement or Company stock incentive plan document.

(f) In Connection with a Change in Control. A termination of Executive’s
employment will be “in Connection with a Change in Control” if Executives
employment terminates at any time on or within ninety (90) days before or
eighteen (18) months following a Change in Control.

 

7



--------------------------------------------------------------------------------

6. Successors.

(a) Company Successors. Any successor to the Company (whether direct or indirect
and whether by purchase, merger, consolidation, liquidation or otherwise) to all
or substantially all of the Company’s business and/or assets will assume the
obligations under this Agreement and agree expressly to perform the obligations
under this Agreement in the same manner and to the same extent as the Company
would be required to perform such obligations in the absence of a succession.
For all purposes under this Agreement, the term “Company” will include any
successor to the Company’s business and/or assets which executes and delivers
the assumption agreement described in this Section 6(a) or which becomes bound
by the terms of this Agreement by operation of law.

(b) Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

7. Notice.

(a) General. Notices and all other communications contemplated by this Agreement
will be in writing and will be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of Executive, mailed notices will be
addressed to him at the home address which he most recently communicated to the
Company in writing. In the case of the Company, mailed notices will be addressed
to its corporate headquarters, and all notices will be directed to the attention
of the Company’s Chief Financial Officer.

(b) Notice of Termination. Any termination by the Company for Cause or by
Executive for Good Reason or as a result of a voluntary resignation will be
communicated by a notice of termination to the other party hereto given in
accordance with Section 7(a) of this Agreement. Such notice will indicate the
specific termination provision in this Agreement relied upon, will set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and will specify the termination
date. The failure by Executive to include in the notice any fact or circumstance
which contributes to a showing of Good Reason will not waive any right of
Executive hereunder or preclude Executive from asserting such fact or
circumstance in enforcing his rights hereunder.

8. Arbitration. The Company and Executive each agree that any and all disputes
arising out of the terms of this Agreement, Executive’s employment by the
Company, Executive’s service as an officer or director of the Company, or
Executive’s compensation and benefits, their interpretation and any of the
matters herein released, will be subject to binding arbitration. In the event of
a dispute, the parties (or their legal representatives) will promptly confer to
select a single arbitrator mutually acceptable to both parties. If the parties
cannot agree on an arbitrator, then the moving party may file a demand for
arbitration with the Judicial Arbitration and Mediation Services (“JAMS”) in
Santa Clara County, California, who will be selected and appointed consistent
with the Employment Arbitration Rules and Procedures of JAMS (the “JAMS Rules”),
except that such arbitrator must have the qualifications set forth in

 

8



--------------------------------------------------------------------------------

this paragraph. Any arbitration will be conducted in a manner consistent with
the JAMS Rules, supplemented by the California Rules of Civil Procedure. The
parties further agree that the prevailing party in any arbitration will be
entitled to injunctive relief in any court of competent jurisdiction to enforce
the arbitration award. The parties hereby agree to waive their right to have any
dispute between them resolved in a court of law by a judge or jury. This
paragraph will not prevent either party from seeking injunctive relief (or any
other provisional remedy) from any court having jurisdiction over the parties
and the subject matter of their dispute relating to Executive’s obligations
under this Agreement and the Company’s form of confidential information
agreement.

9. Code Section 409A.

(a) Each payment and benefit payable under this Agreement is intended to
constitute a separate payment for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations. Notwithstanding anything to the contrary in this
Agreement, no Deferred Compensation Separation Benefits (as defined below) or
other severance benefits that otherwise are exempt from Section 409A (as defined
below) pursuant to Treasury Regulation Section 1.409A-1(b)(9) will be considered
due or payable until Executive has a “separation from service” within the
meaning of Section 409A of the Code, and the final regulations and any guidance
promulgated thereunder (“Section 409A”). Further, if Executive is a “specified
employee” within the meaning of Section 409A at the time of his separation from
service (other than due to Executive’s death), then the severance benefits
payable to Executive under this Agreement that are considered deferred
compensation under Section 409A, if any, and any other severance payments or
separation benefits that are considered deferred compensation under
Section 409A, if any (together, the “Deferred Compensation Separation Benefits”)
otherwise due to Executive on or within the six (6) month period following his
separation from service will accrue during such six (6) month period and will
become payable in a lump sum payment (less applicable withholding taxes) on the
first payroll date that occurs on or after the date six (6) months and one
(1) day following the date of Executive’s separation from service. All
subsequent payments of Deferred Compensation Separation Benefits, if any, will
be payable in accordance with the payment schedule applicable to each payment or
benefit. If Executive dies following his separation from service but prior to
the six (6) month anniversary of his date of separation, then any payments
delayed in accordance with this paragraph will be payable in a lump sum (less
applicable withholding taxes) to Executive’s estate as soon as administratively
practicable after the date of his death and all other Deferred Compensation
Separation Benefits will be payable in accordance with the payment schedule
applicable to each payment or benefit.

(b) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.

 

9



--------------------------------------------------------------------------------

10. Miscellaneous Provisions.

(a) Waiver. No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party will be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(b) Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

(c) Choice of Law. The validity, interpretation, construction and performance of
this Agreement will be governed by the laws of the State of California (with the
exception of its conflict of laws provisions).

(d) Integration. This Agreement, together with the Employment Agreement and the
form of confidential information agreement and the standard forms of Equity
Award agreement that describe Executive’s outstanding Equity Awards (other than
as such Equity Award agreements have been revised pursuant to this Agreement),
represents the entire agreement and understanding between the parties as to the
subject matter herein and supersedes all prior or contemporaneous agreements
whether written or oral. With respect to Equity Awards granted on or after the
date of this Agreement, the acceleration of vesting provisions provided herein
will apply to such Equity Awards except to the extent otherwise explicitly
provided in the applicable Equity Award agreement. No waiver, alteration, or
modification of any of the provisions of this Agreement will be binding unless
in a writing and signed by duly authorized representatives of the parties
hereto. In entering into this Agreement, no party has relied on or made any
representation, warranty, inducement, promise, or understanding that is not in
this Agreement. To the extent that any provisions of this Agreement conflict
with those of any other agreement between the Executive and the Company, the
terms in this Agreement will prevail.

(e) Severability. In the event that any provision or any portion of any
provision hereof becomes or is declared by a court of competent jurisdiction to
be illegal, unenforceable, or void, this Agreement will continue in full force
and effect without said provision or portion of provision. The remainder of this
Agreement shall be interpreted so as best to effect the intent of the Company
and Executive.

(f) Withholding. All payments made pursuant to this Agreement will be subject to
withholding of applicable income and employment taxes.

(g) Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.

(Remainder of page intentionally left blank)

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

INVENSENSE, INC.     BEHROOZ ABDI

/s/ Amit Shah

   

/s/ Behrooz Abdi

Amit Shah, Director    

10/23/12

   

10/23/12

Date     Date

 

11



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

            (“you”) and InvenSense, Inc. (the “Company”) (collectively, “the
parties”) have agreed to enter into this General Release (“Agreement”) on the
following terms:

You acknowledge that your employment with the Company terminated effective
            (the “Termination Date”). You further acknowledge that you have
received your final paycheck, which includes your final salary or wages and pay
for any accrued but unused vacation or personal days through your last day of
employment, less withholdings. The parties acknowledge that except as provided
for in this Agreement, all benefits and perquisites of employment cease as of
your last day of employment.

Further, if you execute this Agreement to the satisfaction of the Company and
return this Agreement to the Company within twenty-one (21) days following the
Termination Date, and do not revoke the Agreement as permitted below, the
Company will provide you with severance benefits under the terms of your
Executive Change in Control and Severance Agreement with the Company dated as of
October 23, 2012 (“ECICS Agreement”).

You understand and agree that you are not entitled to any compensation,
benefits, remuneration, accruals, contributions, reimbursements, bonus, option
grant, vesting, or vacation or other payments from the Company other than those
expressly set forth in the ECICS Agreement, and that any and all payments and
benefits you may receive under the ECICS Agreement are subject to all applicable
taxes and withholdings. You further understand and agree that your eligibility
for any Severance Benefits is subject to your compliance with the terms and
conditions of the ECICS Agreement.

In exchange for Severance Benefits, you and your representatives completely
release from, and agree to not file, cause to be filed or pursue against, the
Company, its affiliated, related, parent or subsidiary companies, and its
present and former directors, officers, and employees (the “Released Parties”)
all claims, complaints, grievances or charges of any kind, known and unknown,
which you may now have or have ever had against any of them, or arising out of
your relationship with any of them, including all claims for compensation and
bonuses, attorneys’ fees, and all claims arising from your employment with the
Company or the termination of your employment, whether based on contract, tort,
statute, local ordinance, regulation or any comparable law in any jurisdiction
(“Released Claims”). By way of example and not limitation, Released Claims shall
include any claims arising under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Age Discrimination in Employment Act
(“ADEA”), the federal Worker Adjustment Retraining Notification Act (“WARN Act”)
under 29 U.S.C. § 2102 et seq., the California WARN Act, California Labor Code
§ 1400 et seq., and the California Fair Employment and Housing Act (or any
comparable law in any jurisdiction). Finally, you agree that with the exception
of your final wages, all other payments and benefits referenced in the ECICS
Agreement are in excess of any amounts to which you otherwise are legally
entitled, and that these amounts shall be offset against any state or federal
WARN Act (or other) notice or pay in lieu of notice obligation, if any, that the
Company may be found to have in the future.

 

12



--------------------------------------------------------------------------------

You represent that you have not filed or initiated or caused to be filed or
initiated any lawsuits, claims, complaints, administrative grievances or charges
against any Released Party in any court or with any government agency.

In this paragraph, we provide you with specific information required under the
ADEA. You acknowledge that you have received and reviewed any and all
information required, if any, by the ADEA/Older Workers Benefit Protection Act
pertaining to your termination from the Company. You agree that your release of
claims in this Agreement includes a knowing and voluntary waiver of any rights
you may have under the ADEA. You acknowledge that you have been given an
opportunity to consider for twenty-one (21) days the terms of this Agreement,
although you may sign beforehand, and that you are advised by the Company to
consult with an attorney. You further understand that you can revoke your waiver
of ADEA claims within seven (7) days of signing it, but that you will not be
eligible for any Severance Benefits if you revoke your waiver. Revocation must
be made by delivering a written notice of revocation to InvenSense, Inc., 1197
Borregas, Sunnyvale, California, Attention: Chief Financial Officer. You
acknowledge and agree that for the revocation to be effective, the written
notice must be received no later than the close of business (5:00 p.m. P.S.T.)
on the seventh (7th) day after you sign this Agreement. This Agreement will
become effective and enforceable on the eighth (8th) day following your
execution of this Agreement, provided you have not exercised your right, as
described herein, to revoke this Agreement. You further agree that any change to
this Agreement, whether material or immaterial, will not restart the twenty-one
(21) day review period.

You also agree that because this release specifically covers known and unknown
claims, you waive your rights under Section 1542 of the California Civil Code or
any other comparable statute of any jurisdiction, which states as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT TO
THE DEBTOR.”

Notwithstanding the foregoing, the parties acknowledge and agree that you are
not waiving or being required to waive any right that cannot be waived as a
matter of law, including the right to file a charge with or participate in an
investigation by a governmental administrative agency; provided, however, that
you hereby disclaim and waive any right to share or participate in any monetary
award resulting from the prosecution of such charge or investigation. You
further agree that, to the extent permissible by law, you will provide the
Company at least five (5) days prior written notice of any such investigation.
In addition, the parties acknowledge and agree that this release does not extend
to (a) any rights to reimbursement or indemnification you may have pursuant to
any written agreement with the Company, or any parent or subsidiary of the
Company, to which you are a party, the charter, bylaws or other governing
documents of the Company, or any parent or subsidiary of the Company, or under
applicable law, or under directors and officers liability, errors and omissions
or other insurance policies including any run-off endorsement relating thereto,
or otherwise; (b) any rights or claims to contribution you may have in the event
of the entry of judgment against you as a result of any act or failure to act

 

13



--------------------------------------------------------------------------------

for which both you and the Company or any parent or subsidiary of the Company
(or the directors, officers, employees, shareholders, partners, agents,
attorneys, predecessors, successors, parent or subsidiary entities, insurers,
affiliates or assigns of any of them) are jointly responsible; or (c) any vested
rights under a Company-sponsored benefit plan or other accrued obligations
expressly set forth in the ECICS Agreement.

You agree not to disclose any confidential or proprietary information or
know-how belonging to the Company or acquired by you during your employment with
the Company as described in your Proprietary Information and Invention
Assignment Agreement with the Company (“PIA”). You acknowledge that the PIA that
you signed upon your hire remains in effect after your employment with the
Company ends.

You and the Company further agree that the sole remedy for any and all disputes
arising out of or based on the validity, terms, interpretation, application, or
alleged breach of this Agreement, including any of the Released Claims
(“Arbitrable Claims”), shall be binding arbitration, which shall be conducted in
Santa Clara County, California, before a single arbitrator, in accordance with
the then applicable rules of the Judicial Arbitration and Mediation Service
(“JAMS”) or by a non-JAMS process to which the parties may otherwise agree. By
agreeing to arbitrate, the parties are waiving their respective rights to a jury
trial with regard to any of the above-referenced claims.

Notwithstanding anything to the contrary in the ECICS Agreement, no Severance
Benefits for which you may be eligible shall be paid or otherwise provided until
you have had a “separation from service” within the meaning of Section 409A of
the Internal Revenue Code, the final regulations or any guidance promulgated
thereunder (collectively, “Section 409A”).

The provisions in this Agreement are intended to comply with the requirements of
Section 409A so that none of the Severance Benefits to be provided hereunder
will be subject to the additional tax imposed under Section 409A, and any
ambiguities herein will be interpreted to so comply. You ultimately will be
responsible for any of your own taxes or similar costs or payments.

This Agreement is the entire agreement and understanding between you and the
Company concerning its subject matter, replaces and supersedes any and all prior
agreements and understandings between us, and may only be amended in writing
signed by you and an authorized representative of the Company. It is agreed that
this Agreement shall be governed by the laws of the State of California. If any
provision of this Agreement or the application thereof to any person, place, or
circumstance shall be held by a court of competent jurisdiction to be invalid,
unenforceable, or void, the remainder of this Agreement and such provision as
applied to other person, places, and circumstances shall remain in full force
and effect.

Finally, by your signature below, you acknowledge each of the following:
(a) that you have read this Agreement or have been afforded every opportunity to
do so; (b) that you are fully aware of the Agreement’s contents and legal
effect; and (c) that you have voluntarily chosen to enter into this Agreement,
without duress or coercion, economic or otherwise, and based upon your own
judgment and not in reliance upon any promises made by Company other than those
contained in this Agreement.

 

14



--------------------------------------------------------------------------------

UNDERSTOOD AND AGREED:

 

 

    DATE:  

 

  Behrooz Abdi        

 

    DATE:  

 

  By:  

 

        InvenSense, Inc.        

 

15